CORINTHIAN COLLEGES, INC.
2004 NEW-HIRE AWARD PLAN
STOCK OPTION AGREEMENT

THIS STOCK OPTION AGREEMENT (this “Option Agreement”) by and between CORINTHIAN
COLLEGES, INC., a Delaware corporation (the “Corporation”), and    (the
“Participant”) evidences the stock option (the “Option”) granted by the
Corporation to the Participant as to the number of shares of the Corporation’s
Common Stock first set forth below.

         
Number of Shares of Common Stock:1 ________
  Award Date: __________________
Exercise Price per Share:1 $________
  Expiration Date:1,2 _____________

Vesting1,2 [The Option shall become vested as to 25% of the total number of
shares of

Common Stock subject to the Option on the first anniversary of the Award Date.
The
remaining 75% of the total number of shares of Common Stock subject to the
Option shall vest

in three substantially equal installments on each of the second, third and
fourth anniversaries of

the Award Date.]

The Option is granted under the Corinthian Colleges, Inc. 2004 New-Hire Award
Plan (the “Plan”) and subject to the Terms and Conditions of Stock Option (the
“Terms”) attached to this Option Agreement (incorporated herein by this
reference) and to the Plan. The Option has been granted to the Participant in
addition to, and not in lieu of, any other form of compensation otherwise
payable or to be paid to the Participant. The Option is not and shall not be
deemed to be an incentive stock option within the meaning of Section 422 of the
Code. Capitalized terms are defined in the Plan if not defined herein. The
parties agree to the terms of the Option set forth herein. The Participant
acknowledges receipt of a copy of the Terms and the Plan.

         
“PARTICIPANT”
_________________________________ Signature _________________________________
  CORINTHIAN COLLEGES, INC.,

Print Name
  a Delaware corporation

_________________________________
  By:_____________________________

Address
  —
_________________________________
  Its:____________________________

City, State, Zip Code
  —

CONSENT OF SPOUSE

In consideration of the Corporation’s execution of this Option Agreement, the
undersigned spouse of the Participant agrees to be bound by all of the terms and
provisions hereof and of the Plan.

     
   
Signature of Spouse
     
Date

1

TERMS AND CONDITIONS OF STOCK OPTION

1. Vesting; Limits on Exercise.

As set forth on the cover page of this Option Agreement, the Option shall vest
and become exercisable in percentage installments of the aggregate number of
shares of Common Stock subject to the Option. The Option may be exercised only
to the extent the Option is vested and exercisable.



  •   Cumulative Exercisability. To the extent that the Option is vested and
exercisable, the Participant has the right to exercise the Option (to the extent
not previously exercised), and such right shall continue until the expiration or
earlier termination of the Option.



  •   No Fractional Shares. Fractional share interests shall be disregarded, but
may be cumulated.



  •   Minimum Exercise. No fewer than 1001 shares of Common Stock may be
purchased at any one time, unless the number purchased is the total number at
the time exercisable under the Option.

2. Continuance of Employment/Service Required; No Employment/Service Commitment.

Except as expressly provided in Section 4 below, the vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Option and the
rights and benefits under this Option Agreement. Employment or service for only
a portion of the vesting period, even if a substantial portion, will not entitle
the Participant to any proportionate vesting or avoid or mitigate a termination
of rights and benefits upon or following a termination of employment or services
as provided in Section 4 below or under the Plan.

Nothing contained in this Option Agreement or the Plan constitutes an employment
or service commitment by the Corporation or any of its Subsidiaries, affects the
Participant’s status as an employee at will who is subject to termination
without cause, confers upon the Participant any right to remain employed by or
in service to the Corporation or any Subsidiary, interferes in any way with the
right of the Corporation or any Subsidiary at any time to terminate such
employment or service, or affects the right of the Corporation or any Subsidiary
to increase or decrease the Participant’s other compensation.

3. Method of Exercise of Option.

The Option shall be exercisable by the delivery to the Secretary of the
Corporation of a written notice stating the number of shares of Common Stock to
be purchased pursuant to the Option and accompanied by:



  •   Delivery of an executed Exercise Agreement in substantially the form
attached hereto as Exhibit A or such other form as the Administrator may require
from time to time (the “Exercise Agreement”);



  •   Payment in full for the Exercise Price of the shares to be purchased, by
cash, check or electronic funds transfer to the Corporation, or by certified or
cashier’s check payable to the order of the Corporation, subject to such
specific procedures or directions as the Administrator may establish;



  •   satisfaction of the tax withholding provisions of Section 6.5 of the Plan;
and



  •   any written statements or agreements required pursuant to Section 6.4 of
the Plan.

The Administrator also may, but is not required to, authorize a non-cash payment
alternative specified below at or prior to the time of exercise. In which case,
the Exercise Price and/or applicable withholding taxes, to the extent so
authorized, may be paid in full or in part by delivery to the Corporation of:



  •   notice and third party payment in such manner as may be authorized by the
Administrator; and/or



  •   shares of Common Stock already owned by the Participant, valued at their
Fair Market Value on the exercise date, provided, however, that any shares
initially acquired upon exercise of a stock option or otherwise from the
Corporation must have been owned by the Participant for at least six (6) months
before the date of such exercise.

4. Early Termination of Option; Change in Control Event.

4.1 General. The Option, to the extent not previously exercised, and all other
rights hereunder, whether vested and exercisable or not, shall terminate and
become null and void prior to the Expiration Date in the event of:



  •   the termination of the Participant’s employment or services as provided in
Section 6.2 of the Plan, or



  •   the termination of the Option pursuant to Section 6.3 of the Plan.

4.2 Possible Acceleration upon Certain Terminations. Notwithstanding any other
provision of this Option Agreement or of the Plan, if a Change in Control Event
(as defined in the Plan) occurs and the Option does not accelerate and become
fully vested upon such event as contemplated by Section 6.3.2 of the Plan, the
Option shall automatically accelerate and become fully vested upon a termination
of the Participant’s employment or services if such termination of employment or
services is by the Corporation or a Subsidiary for any reason other than for
Cause (as defined herein) or by the Participant for Good Reason (as defined
herein) within two years following the date of the Change in Control Event. For
purposes of this Section 4.2, the Administrator shall have discretion to
determine the dates upon which a termination of employment and a Change in
Control Event, respectively, occurred. For purposes of this Section 4.2, the
following definitions shall apply:



  •   Cause. “Cause” means (1) any act of theft, embezzlement, fraud,
dishonesty, gross negligence, repeated failure to perform assigned duties, a
breach of fiduciary duty to the Corporation or a breach of or deliberate
disregard of applicable law or Company policy; (2) the unauthorized disclosure
of any confidential information of the Corporation; (3) unfair competition with
the Corporation; (4) inducement of any customer of the Corporation to break any
contract with the Corporation; or (5) inducement of any principal for whom the
Corporation acts as agent to terminate such agency relationship.



  •   Good Reason. “Good Reason” means (a) the failure by the Corporation or any
of its Subsidiaries to pay or provide when due the Participant’s base salary,
which failure is not cured within 10 days after the receipt by the Administrator
from such Participant of a written notice referring to this provision and
describing such failure; (b) the failure to continue such Participant in his or
her position; or (c) a material diminution of such Participant’s
responsibilities, duties or status, which diminution is not rescinded within
30 days after the date of receipt by the Administrator from such Participant of
a written notice referring to this provision and describing such diminution.

5. Non-Transferability.

The Option and any other rights of the Participant under this Option Agreement
or the Plan are nontransferable and exercisable only by the Participant, except
as set forth in Section 1.8 of the Plan.

6. Notices.

Any notice to be given under the terms of this Option Agreement or the Exercise
Agreement shall be in writing and addressed to the Corporation at its principal
office to the attention of the Secretary, and to the Participant at the address
given beneath the Participant’s signature hereto, or at such other address as
either party may hereafter designate in writing to the other. Any such notice
shall be delivered in person or shall be enclosed in a properly sealed envelope,
addressed as aforesaid, registered or certified, and deposited (postage and
registry or certification fee prepaid) in a post office or branch post office
regularly maintained by the United States Government. Any such notice shall be
given only when received, but if the Participant is no longer an Eligible
Employee, shall be deemed to have been duly given as of the date mailed in
accordance with the foregoing provisions of this Section 6.

7. Plan.

The Option and all rights of the Participant under this Option Agreement are
subject to, and the Participant agrees to be bound by, all of the terms and
conditions of the Plan, incorporated herein by this reference. In the event of a
conflict or inconsistency between the terms and conditions of this Option
Agreement and of the Plan, the terms and conditions of the Plan shall govern.
The Participant acknowledges receipt of a copy of the Plan and agrees to be
bound by the terms thereof and of this Option Agreement. The Participant
acknowledges reading and understanding the Plan and this Option Agreement.
Unless otherwise expressly provided in other sections of this Option Agreement,
provisions of the Plan that confer discretionary authority on the Board or the
Administrator do not and shall not be deemed to create any rights in the
Participant unless such rights are expressly set forth herein or are otherwise
in the sole discretion of the Board or the Administrator so conferred by
appropriate action of the Board or the Administrator under the Plan after the
date hereof.

8. Entire Agreement.

This Option Agreement (including these Terms and together with the form of
Exercise Agreement attached hereto) and the Plan together constitute the entire
agreement and supersede all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof. The Plan,
this Option Agreement and the Exercise Agreement may be amended pursuant to
Section 6.6 of the Plan. Such amendment must be in writing and signed by the
Corporation. The Corporation may, however, unilaterally waive any provision
hereof or of the Exercise Agreement in writing to the extent such waiver does
not adversely affect the interests of the Participant hereunder, but no such
waiver shall operate as or be construed to be a subsequent waiver of the same
provision or a waiver of any other provision hereof.

9. Governing Law; Limited Rights.

9.1. Delaware Law. This Option Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.

9.2. Limited Rights. The Participant has no rights as a stockholder of the
Corporation with respect to the Option as set forth in Section 6.7 of the Plan.

10. Effect of this Agreement.

This Option Agreement shall be assumed by, be binding upon and inure to the
benefit of any successor or successors to the Corporation.

11. Counterparts.

This Option Agreement may be executed simultaneously in any number of
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

12. Section Headings.

The section headings of this Option Agreement are for convenience of reference
only and shall not be deemed to alter or affect any provision hereof.

(Remainder of Page Intentionally Left Blank)

2

EXHIBIT A

CORINTHIAN COLLEGES, INC.
2004 NEW-HIRE AWARD PLAN
OPTION EXERCISE AGREEMENT

The undersigned (the “Purchaser”) hereby irrevocably elects to exercise his/her
right, evidenced by that certain Stock Option Agreement dated as of    (the
“Option Agreement”) under the Corinthian Colleges, Inc. 2004 New-Hire Award Plan
(the “Plan”), as follows:



  •   the Purchaser hereby irrevocably elects to purchase      shares of Common
Stock (the “Shares”) of Corinthian Colleges, Inc. (the “Corporation”), and  



  •   such purchase shall be at the price of $  per share, for an aggregate
amount of $   (subject to applicable withholding taxes pursuant to Section 6.5
of the Plan).  

Capitalized terms are defined in the Plan if not defined herein.

Delivery of Share Certificate. The Purchaser requests that a certificate
representing the Shares be registered to Purchaser and delivered to:    

   .

Plan and Option Agreement. The Purchaser acknowledges that all of his/her rights
are subject to, and the Purchaser agrees to be bound by, all of the terms and
conditions of the Plan and the Option Agreement, both of which are incorporated
herein by this reference. If a conflict or inconsistency between the terms and
conditions of this Exercise Agreement and of the Plan or the Option Agreement
shall arise, the terms and conditions of the Plan and/or the Option Agreement
shall govern. The Purchaser acknowledges receipt of a copy of all documents
referenced herein and the current Plan Prospectus and acknowledges reading and
understanding these documents and having an opportunity to ask any questions
that he/she may have had about them.

     
 
  ACCEPTED BY:
“PURCHASER”
   
Signature
   
Print Name
   
Address
   
City, State, Zip Code
  CORINTHIAN COLLEGES, INC.
a Delaware corporation
By:   
Print Name:   
Title:   
(To be completed by the
corporation after the price (including
applicable withholding taxes), value
(if applicable) and receipt of funds
is verified.)
 
   
1 Subject to a
of the Plan.
2 Subject to e
Section 6.2 or 6.3 of the Plan.
  djustment under Section 6.3

arly termination under



3